 


114 HR 1325 IH: Grant Return for Deficit Reduction Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1325 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Pompeo introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To give States and localities the option to return unused Federal grant funds to the general fund of the Treasury for the purpose of deficit reduction. 
 
 
1.Short titleThis Act may be cited as the Grant Return for Deficit Reduction Act. 2.Option to return Federal grant funds for purpose of deficit reduction (a)Return of fundsIf a grant is awarded by an executive agency of the Federal Government to a State or locality and the State or locality subsequently submits written notice as provided in subsection (b) that it will not use any remaining funds under the grant, any such remaining funds shall be deobligated and rescinded and returned to the general fund of the Treasury for the purpose of deficit reduction.
(b)NoticeNotice under subsection (a) shall include a statement of intent to return the remaining funds described in such subsection and the amount of such funds, and shall be submitted to— (1)the head of the executive agency described in such subsection;
(2)the Director of the Office of Management and Budget; and (3)the Secretary of the Treasury.
(c)ApplicationSubsection (a) shall apply to remaining funds described in such subsection notwithstanding any provision of law that would otherwise provide for redistribution of such funds. (d)ReportingNot later than the first February 15 after the end of each fiscal year, the Director of the Office of Management and Budget shall compile and submit to the Congress a report including a description and the amount of all funds returned under subsection (a) in such fiscal year.
(e)State definedFor purposes of this section, the term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.  